Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claim 2, line 2, changed “the rocker” to --the rocker plate--. 
	Claim 6, line 1, changed “the rocker plate is mounted” to --the rocker plate is adapted to be mounted--. 
	Claim 13, line 2, changed “the rocker” to --the rocker plate--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Genova et al. (US 2008/0178872 Al) and Hobbs et al. (US 5,896,855 A) are the closest prior art of record.
Genova discloses a drive mechanism for a medicinal inhaler (release mechanism of inhaler 100, Fig. 1 and 4; para [0032]), the inhaler comprising:
a patient port (mouthpiece 112, Fig. 2; para [0025]);

a follower (follower 148, Fig. 4; para [0032]) which moves between a first position in which the mechanism is primed for use (follower 148 is held on cam 146, Fig. 4; para [0032]-[0033]) and a second position (follower 148 is displaced from cam 146, Fig. 7; para [0036]-[0037]) to deliver a dose of medicament to the patient port (para [0037]),
the follower being carried on a rocker plate which pivots as the follower moves between its first and second position (rocker 144, Fig. 4 and 7; pivots when the follower 148 is released from the cam 146; para [0037]), but does not disclose in the second position the follower engages the canister to deliver a dose of medicament to the patient port, and wherein the rocker plate engages a switch when the follower is in its second position to indicate that a dose of medicament has been delivered to the patient port.
It does, however, disclose a switch activated to indicate that a dose of medicament has been delivered to the patient port (switch 132, para [0038]). There is no clear motivation to modify the drive mechanism of Genova to provide the follower in direct engagement with the canister in the second position. Further, doing so would require further structural modifications, and may affect the proper function of the device as a whole. Additionally, there is no clear motivation to provide the rocker plate in direct engagement with the switch, and doing so would require further structural modifications. Accordingly, the recited 
In related art, Hobbs discloses a drive mechanism (Fig. 28) comprising a rocker plate (583, Fig. 28; col 15, In 35-38) which is pivoted by the movement of a follower from a first position to a second position (col 15, In 39-45; Fig. 28). However, Hobbs does not disclose the follower directly engaging the canister, nor the rocker plate engaging a switch to indicate that a dose of medicament has been delivered (col 15, ln 45-48). There is no clear motivation to modify the drive mechanism of Hobbs as recited, and doing so would affect the proper function of the drive mechanism.
Therefore, no prior art teaches or fairly suggests the drive mechanism as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785